DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “The method of claim 11,” however, claim 11 is an apparatus and not a method and therefore is unclear what the claim is referring to. For examination purposes it is interpreted to be “The apparatus of claim 11.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Application Publication No. 2011/0312102, hereinafter Jo in view of United States Patent No. 6,144,448, hereinafter Mitoma and United States Application Publication No. 2005/0206895, hereinafter Salmelainen.
Regarding claim 1, Jo teaches an apparatus for performing nucleic acid amplification reactions (figure 8), the apparatus comprising: a thermally-conductive receptacle holder (item 1120 and paragraph [0178]), the receptacle holder comprising a plurality of receptacle wells (the openings where item 1110 rest), each of the receptacle wells being configured to receive a receptacle (item 1110), and each of the receptacle wells having a through-hole extending from an inner surface of the receptacle well to an outer surface of the receptacle holder (item 1160 in item 1120); a plurality of optical fibers (item 1280), each of the optical fibers having a first end and a second end, the first end of each optical fiber being in optical communication with an associated one of the receptacle wells (figure 8, item 1280), and the second end of each optical fiber being in optical communication with at least one of an excitation signal source (item 1200), wherein the first end of each of the optical fibers is disposed outside, within, or extending through, the through-hole of the associated receptacle well (figure 8); a cover (item 1150) movable between an open position and a closed position relative to the receptacle holder (paragraph [0188]), the cover being configured to seat or secure receptacles within the receptacle wells when the cover moves from the open position to the closed position (paragraph [0188]).
Jo fails to teach the second end of the optical fiber is in optical communication with an excitation signal source and an emission signal detector.
Mitoma teaches a fluorescence detecting apparatus which has a single optical fiber and a dichroic mirror the single optical fiber is used for directing the exciting light to the sample and for directing fluorescent light from the sample to the fluorescence detector (Mitoma, column 3, lines 52-57) so that the fluorescence can be detected which changes depending upon the state of the substances within the device (Mitoma, column 1, lines 20-30).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have also connected the second end of the optical fiber of Jo to an emission signal detector (fluorescence) because the fluorescence of the sample can change depending upon the state of the substance within the receptacles (Mitoma, column 1, lines 20-30).
Modified Jo fails to disclose that the first end of the optical fiber is movable with respect to one of the through-holes. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the first end of the optical fiber movable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. MPEP §2144.04 (V)(D). See for example, Salmelainen which is provided to show that making the optical fiber adjustable is routine in the art because it would allow the height position of the end of the optical fiber to be adjusted to a distance from the sample so that the conical light beam coming from the optical fiber produces on the bottom of the sample well a light spot exactly the size of the bottom (Salmelainen, paragraph [0079]).
Regarding that the optical fiber moves when the cover is moved when a receptacle is present in a receptacle well, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Jo, Wilson, Mitoma and Salmelainen and the apparatus of modifed Jo is capable of having the optical fibers move when the cover is closed when a receptacle is present in a receptacle well. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Jo (see MPEP §2114). Modifying the optical fibers as disclosed by Salmelainen would allow for the optical fibers to move when the cover is closed as the optical fibers are movable so that the light beam can be exactly the size of the bottom of a sample well.
Regarding claim 2, Jo teaches wherein the through-hole of each of the receptacle wells is positioned at a bottom-center of the receptacle well (figure 8).
Regarding claim 3, Jo teaches wherein the receptacle wells support one or more receptacles (figure 8).
Regarding the limitations of the receptacles, the receptacles are not positively claimed and therefore any limitation on the receptacles have minimal patentable weight (MPEP § 2115). The claim is therefore taught by Jo, Mitoma and Salmelainen.
Regarding claim 4, the receptacles are not positively claimed and therefore any limitation on the receptacles have minimal patentable weight (MPEP § 2115). The claim is therefore taught by Jo, Mitoma and Salmelainen.
Regarding claim 5, modified Jo teaches wherein each of the optical fibers is in optical communication with the excitation signal source and the emission signal detector (see supra).

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jo, Mitoma and Salmelainen as applied to claim 1 above, and further in view of United States Application Publication No. 2007/0077646, hereinafter Okamoto.
Regarding claim 6, Jo, Mitoma and Salmelainen teach all limitations of claim 1; however, they fail to teach the cover is affixed to a rigid rotatable member in movable communication with an electric motor.
Okamoto teaches an apparatus for processing a plurality of containers which has a lid (Okamoto, item 13) which is rotatable supported by a fulcrum shaft (Okamoto, item 15) and a motor (Okamoto, item 59) which causes the lid to move about the fulcrum shaft (Okamoto, paragraph [0082]) so that the containers can be hermetically sealed (Okamoto, paragraph [0057]) and so the lid can be moved automatically by a motor (Okamoto, paragraph [0082]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the lid fixed to a rigid rotatable member in communication with a motor because it would allow for the containers to be hermetically sealed (Okamoto, paragraph [0057]) and for the lid to be moved automatically by a motor (Okamoto, paragraph [0082]).
Regarding claim 7, modified Jo teaches wherein the rotatable member comprises a cylindrical rod having a circular cross-section and an axis of rotation at the center thereof (see supra).

Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jo, Mitoma, Salmelainen and Okamoto as applied to claim 6 above, and further in view of United States Patent No. 5,346,672, hereinafter Stapleton.
Regarding claims 8-10, Jo, Mitoma, Salmelainen and Okamoto teach all limitations of claim 6; however, they fail to teach one or more flexible extensions attached to, and extending laterally away from, the rigid element, wherein each flexible extension is associated with a respective receptacle well and is configured to apply a force when the cover is in the closed position to at least a portion of one or more receptacles when present within the receptacle wells.
Stapleton teaches devices for containing biological specimens for thermal processing in which the cover has pressure plates (Stapleton, item 22) and spring (Stapleton, item 29) attached to a rigid cover (Stapleton, item 14) where each pressure plate applies pressure to an individual sample because it would minimize pressure increases from within the device which result from heating the chambers (Stapleton, column 5, lines 14-16).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have added a flexible extension (pressure plates and springs) to rigid cover of the device of Jo where each flexible extension is associated with a receptacle well because it would minimize pressure increases from within the device which result from heating the chambers (Stapleton, column 5, lines 14-16).

Claims 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jo, Mitoma and Salmelainen as applied to claim 1 above, and further in view of WO 2012/012779, hereinafter Wilson.
Regarding claims 11-13, Jo, Mitoma and Salmelainen teach all limitations of claim 1; however, they fail to teach a thermally-conductive support; and a thermal element positioned between the support and the receptacle holder; wherein the thermal element is electrically connected to a controllable power source for applying a current across the thermal element, to thereby alter the temperature of the receptacle holder; wherein: the support comprises a base portion and an upright portion, the base portion having a plurality of through-holes, wherein each of the through-holes of the base portion is in alignment with a corresponding one of the through-holes of the receptacle holder; and the thermal element is positioned between a side surface of the upright portion and an opposed side surface of the receptacle holder.
Wilson teaches a cartridge heater with thermal elements (Wilson, each of items 3027 in figure 20(b) which provides thermal energy though the lateral side surface to each of the plurality of receptacle wells and one or more force-applying bodies positioned to provide a compressive force to a second lateral side surface (Wilson, paragraph [00519], the left hand heater, item 3027, and the force applying body on the right side) with the thermal element coupled to a lateral side surface of a support (Wilson, item 3007(b)) extending up from a base (Wilson, figure 20(a)). The left hand heater component and the force applying bodies allow for the heater to be opened and closed and to press the cartridge against the left hand heater component (Wilson, paragraphs [00519] and [00520]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized the both of the thermal elements, with one of the thermal elements coupled to a first support in sliding arrangement with the receptacle holders of Wilson in the device of Jo to apply heat to the side of the of the receptacle holder because it would allow for the heater to be opened and closed and to press the cartridge against the left hand heater component (Wilson, paragraphs [00519] and [00520]).
Regarding claim 14, modified Jo teaches wherein each of the through-holes of the base portion of the support forms a channel supporting a fixed or moveable ferrule and through which a corresponding one of the optical fibers passes (see supra).
Regarding claim 15, Jo teaches further comprising a heat sink in thermal communication with the support (paragraph [0185]).
Regarding claim 16, modified Jo teaches wherein the base portion of the support is disposed on a top surface of the heat sink, and wherein the heat sink comprises a plurality of through-holes, each of the through-holes of the heat sink being in alignment with one of the through-holes of the receptacle holder, and wherein each of the optical fibers passes through a corresponding one of the through-holes of the heat sink (paragraph [0185] and see supra).

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jo, Mitoma and Salmelainen as applied to claim 1 above, and further in view of United States Patent No. 5,804,144, hereinafter Tervamakl.
Regarding claims 17 and 18, modified Jo teaches a system for performing nucleic acid amplification reactions (figure 8), the system comprising: the apparatus of claim 1 (see supra).
Jo, Mitoma and Salmelainen fail to teach a receptacle transport mechanism for transferring receptacles to and from the receptacle wells wherein the receptacle transport mechanism is a pipettor.
Tervamkl teaches a piston pipette which has a body (Tervamkl, item 1) having a plunger slidingly disposed therein (Tervamkl, item 3); one or more limbs hingedly attached to the body (Tervamkl, item 6) and positioned in sliding communication with a knob fixedly attached to the plunger (Tervamkl, item 12), wherein when the plunger is in a first position, a lower portion of the one or more limbs are proximal to the body (Tervamkl, figure 7), and wherein when the plunger is in a second position, the lower portion of the one or more limbs are extended in a radial outward direction relative to the body (Tervamkl, figure 6). The pipette is designed to be gripped like a pencil and therefore liquid can be dosed very precisely with the pipette to very small places (Tervamkl, column 1, lines 55-61).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have added the piston pipette of Tervamkl to the device of modified Jo because the pipette can be gripped like a pencil and therefore liquid can be dosed very precisely with the pipette to very small places (Tervamkl, column 1, lines 55-61).

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jo, Mitoma, Salmelainen and Tervamki as applied to claim 17 above, and further in view of United States Application Publication No. 2008/0022808, hereinafter Owen.
Regarding claims 19 and 20, Jo, Mitoma, Salmelainen and Tervamki teach all limitations of claim 17; however, they fail to teach stripper plate mounted in moveable association with the receptacle holder, the stripper plate being moveable between an unlocked position and a locked position, wherein a receptacle can be transferred to or removed from any one of the receptacle wells when the stripper plate is in the unlocked position, and wherein a receptacle disposed in any one of the receptacle wells is inhibited from removal when the stripper plate is in the locked position, wherein the stripper plate is configured to move to the locked position after one or more receptacles have been transferred to one or more of the receptacle wells by the receptacle transport mechanism and before the receptacle transport mechanism is withdrawn from the one or more receptacle wells.
Owen teaches a tube holder which has a stripper plate which moves between two positions which either hold the tubes in position or allows the tubes to be removed from their position so that the tubes can be held in place when desired (Owen, paragraph [0045]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have added a movable stripper plate which can either lock or unlock the receptacles in their respective holder so that it would allow for the receptacles to be moved and/or held in place as desired (Owen, paragraph [0045]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 66 of U.S. Patent No. 10,494,668 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of U.S. Patent No. 10,961,572 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.
Claims 1, 2, 3 and 6-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-10 and 12-22 of copending Application No. 17/027433 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/029930 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796